DETAILED ACTION


Allowable Subject Matter
Claims 1-4 and 7-16 are allowed.
2.	The following is a statement of reasons for the indication of allowable subject matter: 
Regarding Claim 1, the prior art teaches a computer-implemented method for creating an animation summarizing a design process of a three-dimensional object, said design process being carried out using a design tool, the method comprising the steps of:
a) acquiring design data, by a background application, during a design session of said three-dimensional object, the design session corresponding to a time span between a log-in and a log-out of a user to the design tool, and the design data corresponding to data generated during the design process;
b) automatically selecting time points of said session or sessions corresponding to milestones of the design process by applying a set of predetermined rules to the acquired data, and storing data representing statuses of the three-dimensional object at said time points, said set of predetermined rules comprising at least one rule representative of:
the detection of an elapsed time since a start of the design process or a previous milestone;

a detection of an occurrence of at least one predefined action belonging to a predefined subset of possible actions from a user;
and d) generating and displaying an animation of the design process from said stored statuses of the three-dimensional object, including displaying a graphical
representation of a timeline providing access to data representing statuses of the three-dimensional object corresponding to milestones.
 However in the context of claim 1 as a whole, the prior art does not teach c) reconstructing and storing data representing intermediate statuses of the three-dimensional object by performing a time-based interpolation of a plurality of numerical values representing properties of the three-dimensional object at a time between the automatically selected time points. Therefore, Claim 1 as a whole is allowable.

Claims 13-15 are allowable for the same reason described as Claim 1. 
The corresponding dependent claims are therefore allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samantha (YUEHAN) WANG whose telephone number is (571)270-5011.  The examiner can normally be reached on Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Samantha (YUEHAN) WANG/

Art Unit 2611